The defendant was convicted under an indictment for assault with intent to murder, and sentenced to the penitentiary for a term of not less than two nor more than five years. There is no bill of exceptions, and the time for filing one has expired.
The court will not review the motion for a new trial, as there is no showing as to what evidence, if any, was offered in connection with the motion. Ross v. State, 16 Ala. App. 393,78 So. 309. Neither will the charges refused to the appellant be considered, there being no bill of exceptions, and the oral charge of the court not being set out. Climer v. St. Clair County Tel. Co., 200 Ala. 656, 77 So. 30; Dorough v. State,14 Ala. App. 110, 72 So. 208; Mitchell v. State, 14 Ala. App. 104,71 So. 982; Taylor v. State, 14 Ala. App. 13,70 So. 949.
There is no error in the record, and the judgment of conviction is affirmed.
Affirmed.